HUGHES, District Judge.
Section 3437 provides that friction matches, ‘fin parcels or packages containing one hundred matches or less." shall be stamped with a one cent stamp on “each parcel or package.” The device of this manufacturer is a package but little if any greater in size than the ordinary match-, box; and it is so contrived that one-half of its contents may be used without disturbance to the other half. That, and its novelty, and not any design to defraud the revenue, are all that distinguish it from the ordinary matchbox.
It is contended by the United States attorney that the two open drawers in each box are to be regarded as each a parcel or package, and that therefore the box itself should be stamped with two one cent stamps. A package, in the sense of section 3437. means a bundle put up for transportation, or commercial handling. It is a thing in form to become. as such, an article of merchandize, or transportation or delivery from hand to hand. A parcel is a small package; the word “parcel” being the diminutive of the word “package." Each word as used in section 3437 denotes a thing in form suitable for transportation or handling as an article of sale. Now the drawers- in this match-box are not in that form. Taken separately, they are not in condition for mercantile shipment, or handling, or sale from hand to hand. These drawers therefore are not, each, parcels or packages in the meaning of section 3437. There has, therefore, been no violation of section 3430 of the Revised Statutes of the United States upon which this information is drawn, and there must be judgment of aequittal.